DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response Application 16/803,076 filed on 02/27/2020. Claims 1-20 are pending in the office action.

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  
As per claim 7: line 2, deletes “such”.
As per claim 15: line 3, deletes “such”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gokhale et al., Minimizing State Preparations in Variational Quantum Eigensolver by Partitioning into Commuting Families, August 1st, 2019, pages 1-24.
With respect to claims 1, 9, and 17: Gokhale discloses a system, comprising: 
a processor, operably coupled to a memory, that executes computer-executable components stored in the memory (‘Gokhale, the abstract, a class processor), wherein the computer-executable components comprise: 
a partition component that partitions one or more Pauli operators of a Hamiltonian into one or more subsets of commuting Pauli operators (‘Gokhale, abstract, “each quantum subproblem involves a separate state preparations terminated by the measurement of one Pauli string”, “the simultaneously measurability of partitions of commuting Pauli strings”; page 1, col. 2, step 1 “partitioning the N exp(4) term into commuting families”; page 5, col. 2, 4. Analysis of Commutativity, “In our case, the terms in an N-qubit Hamilton are Pauli strings, which are N-fold tensor products of the Pauli matrices”); and 
a diagonalization component that generates one or more simultaneous-diagonalization circuits corresponding to the one or more subsets, wherein a one of the one or more simultaneous-diagonalization circuits diagonalizes the commuting Pauli operators in a corresponding one of the one or more subsets (‘Gokhale, page 1, col. 2, step 2, “simultaneous measurement”, page 2, col, 2, 2.2. Simultaneous Measurement and Communtatively – page 3, col. 1, paragraph 2, “simultaneously diagonalizable”; page 5, col. 2, 4. Analysis of Commutativity, “two communiting terms are simultaneously diagonalizable by a shared eigenbasis. In our case, the terms in an N-qubit Hamilton are Pauli strings, which are N-fold tensor products of the Pauli matrices”, page 13, see the algorithm 2).
With respect to claims 2, 10, and 18: Gokhale discloses the system of claim 1, further comprising: an exponentiation component that generates one or more exponentiation circuits corresponding to the one or more subsets, wherein a one of the one or more exponentiation circuits exponentiates the diagonalized commuting Pauli operators in a corresponding one of the one or more subsets (Gokhale, the abstract, “to approximate the lowest eigenvalue of an exponential sized matrix in polynomial time”, each quantum subproblem involves a separate state preparations terminated by the measurement of one Pauli string”, However, the number of such Pauli strings scales as N exp(4) for typical problems of interest; page 1, col. 2, step 3, “statistical analysis of simultaneous measurement and a procedure for guarding against harmful covariance terms”, page 2, col. 2, Algorithm 1).
With respect to claims 3, 11, and 19: Gokhale discloses the system of claim 2, further comprising: a simulation component that simulates a time evolution of the Hamiltonian based on concatenation of the one or more simultaneous-diagonalization circuits, the one or more exponentiation circuits, and one or more adjoints of the one or more simultaneous-diagonalization circuits of the one or more subsets (Gokhale, fig. 2, page 2, rotates the X or Y axis to align with Z axis (a time of evolution); page 3, col. 1, equation (1), Hamiltonian matrix, col. 2, “minimum energy eigenvector of the Hamiltonian; page 11, col. 1, “transformation of rotating a measurement of [XX, ZZ] into computational basis” and 7.3. Stabilizer Matrices, “for list of Pauli string is simply the concatenation of the column vectors”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 12-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al., Minimizing State Preparations in Variational Quantum Eigensolver by Partitioning into Commuting Families, August 1st, 2019, pages 1-24) in view of Jena, Partitioning Pauli Operators: in Theory and in Practice, 2019, pages i-35).
With respect to claims 4, 12, and 20: Gokhale does not teach wherein the partition component partitions the one or more Pauli operators based on sequential greedy partitioning.
Jena teaches the partition component partitions the one or more Pauli operators based on sequential greedy partitioning (Jena, page 18-19, Greedy Algorithm partitions the operators into commuting set as an order (i.e., sequential)).
It would have been obvious to one ordinary skill in the art at the time of the effective filling date of claimed invention to combine Jena and Gokhale of using Jane greedy algorithm partitions the operators in Gokhale’s partition process to improve the partitioning techniques (Jane, page 20, before last paragraph).

With respect to claims 5-8, 13-16: Gokhale teaches (claims 5 and 13) the diagonalization component generates the one or more simultaneous-diagonalization circuits by representing the one or more subsets in one or more tableaus respectively comprising one or more X and Z entries (Gokhale, see tables 3-4); (claims 6 and 14) wherein the diagonalization component generates the one or more simultaneous-diagonalization circuits by diagonalizing and clearing the one or more X-blocks (all zeroes for X-matrix) (‘Gokhale, page 11, col. 1, 7.3 Stabilizer Matrices, the stabilizer matrix for this computational basis simply has an NxN identify as the Z-matrix and all Zeroes in the X-matrix), (claims 7 and 15) wherein the diagonalization component updates the one or more Z-blocks via pairwise elimination, elimination by CNOT operations, or column-based elimination, such that nonzero columns in the one or more X-blocks correspond to zeros or identical columns in the one or more Z-blockswherein the diagonalization component updates the one or more Z-blocks via pairwise elimination, elimination by CNOT operations, or column-based elimination, such that nonzero columns in the one or more X-blocks correspond to zeros or identical columns in the one or more Z-blocks (‘Gokhale, page 11, col. 1, “In the Bell basis measurement circuit, we first apply U= CNOT”, col. 2, CNOT and “Z-matrix to 0”); (claims 8 and 16) wherein the diagonalization component clears the one or more X-blocks by applying Hadamard and phase gates (Gokhale, page 11, col. 1, Finally, After apply the Hadamard gate on the top qubit … Thus, this CNOT, H&I gate sequence performs the desired transformation of rotating a measurement of [XX, ZZ] into the computational basis [ZI, IZ]).
Gokhale does not teaches diagonalizing and clearing the one or more X-block via Clifford operations and row and column manipulation.
Jane teaches diagonalizing and clearing the one or more X-block via Clifford operations and row and column manipulation (Jane, page 10, Diagonalization Algorithm and X-ization Algorithm, with exist a Clifford group operation; page 25, Diagonalization Algorithm, to construct the specific Clifford gate which simultaneously diagonalizes a set of commuting Pauli operators, pages 26-27, every operator in G1CG1* must have no X-component (X-block) in the first qubit).
It would have been obvious to one ordinary skill in the art at the time of the effective filling date of claimed invention to combine Jena and Gokhale for efficiently construct an operator from generalized, Jane’s, Clifford gate/group proved in the diagonalization algorithm (Jane, page 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851